In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-0812V
                                    Filed: October 27, 2017
                                        UNPUBLISHED


    REBEKAH R. CODDE, as parent and
    legal representative of her minor                        Special Processing Unit (SPU);
    daughter, I.R.H.,                                        Attorneys’ Fees and Costs

                        Petitioner,
    v.

    SECRETARY OF HEALTH
    AND HUMAN SERVICES,

                       Respondent.


Elizabeth M. Muldowney, Sands Anderson, P.C., Richmond, VA, for petitioner.
Christine Mary Becer, U.S. Department of Justice, Washington, DC, for respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS1

Dorsey, Chief Special Master:

      On July 8, 2016, Rebekah R. Codde (“petitioner”) as the parent and legal
representative of her minor daughter, I.R.H., filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleged that I.R.H. suffered from cellulitis and a scar which
was caused in fact by a DTaP, varicella, and Hib vaccines she received on August 21,
2014. On February 10, 2017, the undersigned issued a decision awarding
compensation to petitioner based on respondent’s proffer. (ECF No. 28.)


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       On September 7, 2017, petitioner filed a motion for attorneys’ fees and costs.
(ECF No. 39.) Petitioner requests attorneys’ fees and costs in the amount of
$31,430.07 to the law firm of Rawls McNelis, PC. (Id. at 8.) Petitioner also requests
attorneys’ fees and costs in the amount of $4,274.12 to the law firm of Sands Anderson,
PC. Id. Additionally, in compliance with General Order #9, petitioner filed a signed
statement stating she incurred $36.46 in out-of-pocket expenses. Petitioner’s Exhibit
22. Thus, the total amount requested is $35,740.65.

        On September 21, 2017, respondent filed a response to petitioner’s motion.
(ECF No. 40.) Respondent argues that “[n]either the Vaccine Act nor Vaccine Rule 13
contemplates any role for respondent in the resolution of a request by a petitioner for an
award of attorneys’ fees and costs.” Id. at 1. Respondent adds, however, that he “is
satisfied the statutory requirements for an award of attorneys’ fees and costs are met in
this case.” Id. at 2. Respondent “respectfully recommends that the Chief Special
Master exercise her discretion and determine a reasonable award for attorneys’ fees
and costs.” Id. at 3.

       On September 21, 2017, petitioner filed a reply. (ECF No. 41.) In light of
respondent’s position, petitioner incorporates the arguments and authorities asserted in
her original motion for attorneys’ fees and costs and requests that the undersigned
grant her request. Id. at 2.

      The undersigned has reviewed the billing records submitted with petitioner’s
request. In the undersigned’s experience, the request appears reasonable, and the
undersigned finds no cause to reduce the requested hours or rates.

      The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). Based on the reasonableness of petitioner’s request, the undersigned
GRANTS petitioner’s motion for attorneys’ fees and costs.

        Accordingly, the undersigned awards the total of $35,430.07,3 as follows:

                A lump sum of $31,430.07, representing reimbursement for
                 attorneys’ fees and costs, in the form of a check payable jointly to
                 petitioner and petitioner’s counsel, Rawls McNelis, PC;

                A lump sum of $4,274.12, representing reimbursement for attorneys’
                 fees and costs, in the form of a check payable jointly to petitioner
                 and petitioner’s counsel, Sands Anderson, PC

3
 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).

                                                    2
                A lump sum of $36.46, representing reimbursement for petitioner’s
                 costs, in the form of a check payable to petitioner.

        The clerk of the court shall enter judgment in accordance herewith.4

IT IS SO ORDERED.

                                                          s/Nora Beth Dorsey
                                                          Nora Beth Dorsey
                                                          Chief Special Master




4
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                     3